                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA                         NO. 18-CR-149 (SRN/DTS)

       Plaintiff,

v.                                               ORDER

NORRIS DESHON ANDREWS,

       Defendant.


       Pro se Defendant Norris Deshon Andrews seeks a two-week extension of the date

to file his post-hearing memorandum regarding the reopened suppression hearing.

Although an extension is reasonable, given the current trial date, the Court cannot provide

the full two weeks Andrews requests. Andrews may have an additional week to file his

motion.

       Andrews also requests a copy of the transcript of the July 18, 2019 hearing.

Because he indicates that his standby counsel has already ordered an expedited copy,

this request is moot.

       The Court, being duly advised in the premises, upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED that Defendant’s Motion for an Extension of the Date

for Filing Memorandum [Docket No. 244] is GRANTED. Defendant may have up to and

including August 1, 2019, to file his post-hearing submission. 1 The Government may have

up to and including August 7, 2019, to file its response.




1 Because Andrews may not receive a copy of this Order until after July 25, the Court
will not consider any submission he may file to comply with the prior deadline, unless
that is the only memorandum submitted by the new deadline.
Dated: July 24, 2019

                           s/David T. Schultz
                           DAVID T. SCHULTZ
                           United States Magistrate Judge




                       2
